Citation Nr: 1204280	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-38 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from August 1954 to May 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the RO which denied the benefits sought on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The preponderance of the evidence demonstrates that the Veteran does not have a hearing loss or tinnitus at present which is related to service.  

CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or aggravated by military service nor may any current sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).  

2.  The Veteran does not have tinnitus due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, when service treatment records (STRs) are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In such cases, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the RO was notified by the National Personnel Records Center (NPRC) in June 2008, that the Veteran's STRs were destroyed by fire in 1973, and were unavailable.  Additionally, the Board notes that the Veteran asserted on several occasions that he did not complain of or seek treatment for any hearing problems or tinnitus in service, and did not notice any hearing loss until many years after discharge from service.  Considering the aforementioned, the Board concludes that the VA's actions constitute a "reasonably exhaustive search" of all available options and that any further development would not yield any probative evidence favorable to the Veteran.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  Accordingly, there is no basis for any further pursuit of the STRs.  

The Board finds that, to the extent possible, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was examined by VA audiology services during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and sensorineural hearing loss is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Hearing Loss & Tinnitus

The Veteran contends that his bilateral hearing loss was caused by exposure to acoustic trauma while working around the flight line as a navigational equipment repairman in the Air Force.  The Veteran asserted that his only exposure to loud noise was while working around propeller and jet aircraft in service, and that he had no significant post service noise exposure from his job or recreational activities.  He said that he did not have any hearing problems and never sought medical attention for any related problems in service or during his 32 years of employment after service, and wasn't aware of any hearing problems until he had an audiological examination in April 1991, but didn't follow-up on his hearing problems until many years later.  (See Veteran's April 2008 letter).  

Concerning his assertions, while the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As noted above, where STRs are absent or missing, there is a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  The case law does not, however, lower the legal standard for proving a claim for service connection.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, the Veteran acknowledged that he did not have any hearing problems in service or at any time during his more than three decades of employment after service, and was not even aware of any hearing problems until he had an audiological examination in April 1991.  The findings from the graph of the April 1991 private audiological examination showed a hearing loss at 3,000 and 4,000 hertz in the left ear and normal hearing acuity in the right ear for VA purposes.  A February 2008 private audiological report (graph) received from the Veteran in April 2008, continued to show normal hearing in the right ear for VA purposes, and a worsening of hearing acuity in the left ear at 3,000 and 4,000 hertz.  

VA outpatient audiological notes showed that the Veteran was evaluated for left ear asymmetry and progressive hearing loss in the left ear in February and March 2008.  At that time, the Veteran reported a gradual hearing loss in the left ear for the past 15 years.  He denied any occupational or recreational noise exposure, tinnitus, vertigo or head trauma and reported his only significant noise exposure was working around aircraft in service.  The examiner indicated that pure tone audiometry via air conduction showed normal hearing from 500 to 2,000 hertz, sloping to mild hearing loss through 8,000 hertz in the right ear, and moderately severe hearing loss from 1,500 to 8,000 hertz in the left ear.  There was asymmetry between the right and left ear which the Veteran could not relate to unilateral exposure (i.e., shooting or occupation).  The examiner indicated that the audiometric findings were not valid for rating purposes, but that the results were consistent with aging and noise-induced cochlear pathology and possible retrocochlear involvement - as evidence by asymmetrical impairment.  The examiner opined that the Veteran's noise exposure in service was more likely than not a contributing factor to his hearing impairment.  

In August 2008, the Veteran was examined by VA to determine the nature and etiology of his current hearing impairment.  The examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints and medical history, including the two private audiological examinations discussed above.  The examiner also noted that the Veteran did not report any tinnitus.  Audiometric findings on examination were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
35
35
LEFT
15
10
45
65
65

Speech discrimination was 92 percent in the right ear and 90 percent in the left ear.  The diagnosis was mild high frequency sensorineural hearing loss in the right ear at 3000 hertz and above, and mild to moderately-severe high frequency sensorineural hearing loss in the left ear at 2000 hertz and above.  The examiner opined that the Veteran's current hearing loss was not related to service.  He noted that a hearing loss due to aircraft engine noise would result in symmetric hearing loss, whereas the Veteran's hearing loss was asymmetric and, therefore, could not have been due to aircraft engine noise.  He also noted that the Veteran had normal hearing in the right ear in 1991, which would suggest that any current hearing loss developed many years after service and was probably due to age or other factors.  

As an initial matter, it first should be noted that there can be a distinction between having a hearing loss, and having a hearing disability for which service connection may be established.  VA awards service connection and pays compensation benefits for disability, and with respect to hearing acuity, hearing loss must reach a specific measured threshold before it is considered a disability for which service connection may be granted.  See 38 C.F.R. § 3.385.  In this case, the documentary evidence demonstrates that the Veteran first had a hearing loss disability in the left ear in 1991.  At that time, he did not have a right ear hearing loss.  A hearing loss and a hearing disability in the right ear was first demonstrated in 2008.  While the March 2008 outpatient record mentioned above, includes the comment that it was more likely than not the Veteran's in-service noise exposure was a contributing factor to his current bilateral hearing impairment, this opinion was provided without the benefit of the 1991 documents reflecting normal right ear hearing, some 33 years after service.  There was likewise, no explanation for the conclusion provided.  

The August 2008 VA examiner's opinion, however, which was that the Veteran's hearing loss was not likely related to service, had the benefit of this 1991 record, and otherwise offered a rational and plausible explanation for that conclusion, referencing relative facts.  Given that, the Board finds the August 2008 opinion to more probative.  

Thus, the most probative medical evidence does not indicate a connection between service and the Veteran's hearing loss; there is no objective evidence of a hearing loss until more than three decades after discharge from service, and no clinical evidence of tinnitus, (its presence was denied in March 2008, and on VA examination in August 2008).  This record affords no basis to grant service connection for the claimed conditions.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


